DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podolefsky (US 2017/0052585 A1).
Regarding claim 1, Podolefsky discloses a light tower (Fig. 13), comprising: a base (402, 423); an extendible mast (420, 421) coupled to the base (as shown in Fig. 13), wherein the extendible mast (420, 421) is configured to move between a lowered position and a raised position (via 430); a battery pack (50) including a plurality of lithium-ion battery cells (paragraph [0034]); a light assembly (432) coupled to the extendible mast (as shown in Fig. 13) and electrically coupled to the battery pack (paragraphs [0098]-[0100]); and an inverter (440) configured to receive and convert a direct current power from the battery pack into an alternating current power (as described in paragraphs [0098]-[0100]).
Regarding claim 2, Podolefsky discloses (Fig. 13) the light tower further comprises a user device (458, 452, 454) configured to display battery information to a user (via 458), wherein the battery information includes at least one of a clock time, a battery run time, a remaining battery life, a power output, an indication of low battery charge (paragraph [0100]).
Regarding claim 3, Podolefsky discloses (Fig. 13) the light assembly includes a plurality of light emitting diodes which are electrically coupled to the battery pack (paragraph [0098]).
Regarding claim 7, Podolefsky discloses (Fig. 13) a power input receptacle (448) configured to receive a power input from a power source (paragraph [0100]).
Regarding claim 8, Podolefsky discloses (Fig. 13) the power input receptacle (448) is further configured to provide electricity to charge the battery pack (as described in paragraph [0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Podolefsky, in view of Barnard et al. (US 2014/0293603 A1, herein referred to as: Barnard).
Regarding claims 4-5, Podolefsky does not explicitly teach or suggest that the light tower further comprises one or more dimming drivers coupled to the light assembly and configured to change the behavior of light emitting diodes (as recited in claim 4), and wherein the dimming drivers are light emitting diode drivers (as recited in claim 5).
Barnard teaches or suggests (Fig. 9) the light tower further comprises one or more dimming drivers coupled to the light assembly and configured to change the behavior of light emitting diodes (as shown in Fig. 9 and as described in paragraph [0052]), and wherein the dimming drivers are light emitting diode drivers (as shown in Fig. 9 and as described in paragraph [0052]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Podolefsky and incorporated the teachings of the light tower further comprises one or more dimming drivers coupled to the light assembly and configured to change the behavior of light emitting diodes (as recited in claim 4), and wherein the dimming drivers are light emitting diode drivers (as recited in claim 5), such as taught or suggested by Barnard, in order to increase the marketability or utility of the device (i.e. in order to provide an embodiment in which the brightness or intensity of the illumination output from the device can be selectively set to adjust the light distribution around the luminaire as desired for the suited application).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Podolefsky, in view of JP 3195927 U (herein referred to as: ‘927. Reference to text citation will be made to the machine translation of ‘927 provided by the FIT database of PE2E, see attached ‘927 reference, item number N of attached form PTO-892).
Regarding claim 6, Podolefsky does not explicitly teach that a power supplied by the battery pack is equal to or less than 320 watts.
‘927 teaches or suggests (Figs. 1-3) a power supplied by the battery pack is equal to or less than 320 watts (“…Further, when the output terminal cover 11 on the left side is opened, a charging socket 21, an AC socket 22, a USB socket 23, an output switch 24, and a booster cable connection socket 25 are provided inside the portable terminal according to the present invention. Using a storage battery of a portable power supply as a power source, it becomes possible to use simple electric appliances (electric appliances of 90 W or less excluding motor drive systems) outdoors…,” thus a battery output is equal to or less than 90W).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Podolefsky and incorporated the teachings of a power supplied by the battery pack is equal to or less than 320 watts, such as taught or suggested by ‘927, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the marketability of the device (i.e. by providing a configuration in which the battery pack can be easily removed for maintenance, replacement, or repair, and/or provide a configuration in which the battery can be removed from the device and used to power additional devices, and/or provide the desired output power for the lighting unit as dependent upon the requirements of the given application).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Podolefsky, in view of Zhang et al. (CN 108317417 A, herein referred to as: Zhang, reference herein to text citations will be made to the machine translation of CN 108317417 A, see attached translation, item number U of attached form PTO-892).
Regarding claim 9, Podolefsky does not explicitly teach that the battery pack is a removable battery pack configured to be graspable and removable from the light tower.
Zhang teaches or suggests (Figs. 1-4) a battery pack (2) is a removable battery pack (as shown in Fig. 4) configured to be graspable and removable from the light tower (by the handles on the top of battery pack 2 shown in Figs. 1-4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Podolefsky and incorporated the teachings of the battery pack is a removable battery pack configured to be graspable and removable from the light tower, such as taught or suggested by Zhang, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the marketability of the device (i.e. by providing a configuration in which the battery pack can be easily removed for maintenance, replacement, or repair, and/or provide a configuration in which the battery can be removed from the device and used to power additional devices).

Claims 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Podolefsky.
Regarding claim 10, Zhang teaches or suggests a light tower (Figs. 1-4), comprising: a base (6) including a plurality of wheels (21); an extendible mast (5) coupled to the base, wherein the extendible mast is configured to move between a lowered position and a raised position (page 2, paragraph 3); a battery pack (2), the battery pack (2) positioned between the wheels (21) and the extendible mast (as shown in Fig. 1, i.e. a line can be drawn intersecting a wheel or wheels of the base 6, and either extendable mast 5 with battery pack 2 therebetween, thus the battery pack 2 is positioned between said wheels and said extendable mast); a light assembly (4) coupled to the extendible mast (as shown in Figs. 1-4) and electrically coupled to the battery pack (2 is connected to both sets of lights, the generator 1, and a mains port, see page 4, third paragraph from the bottom).
Zhang does not explicitly teach an inverter configured to receive and convert a direct current power from the battery pack into an alternating current power; wherein said battery pack includes a plurality of lithium-ion battery cells.
Podolefsky teaches or suggests (Fig. 13) a light tower (Fig. 13), comprising: a base (402, 423); an extendible mast (420, 421) coupled to the base (as shown in Fig. 13), wherein the extendible mast (420, 421) is configured to move between a lowered position and a raised position (via 430); a battery pack (50) including a plurality of lithium-ion battery cells (paragraph [0034]); a light assembly (432) coupled to the extendible mast (as shown in Fig. 13) and electrically coupled to the battery pack (paragraphs [0098]-[0100]); and an inverter (440) configured to receive and convert a direct current power from the battery pack into an alternating current power (as described in paragraphs [0098]-[0100]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of an inverter configured to receive and convert a direct current power from the battery pack into an alternating current power; wherein said battery pack includes a plurality of lithium-ion battery cells, such as taught or suggested by Podolefsky, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving or increasing the runtime of the battery pack, and/or reduce the charge time of the battery pack, and/or improve or increase the marketability of the device (i.e. by providing an alternate means to power the light and/or provide AC power to the outlets of the battery pack).
Regarding claim 11, Zhang does not explicitly teach a user device configured to display battery information to a user, wherein the battery information includes at least one of a clock time, a battery run time, a remaining battery life, a power output, an indication of low battery charge.
Podolefsky teaches or suggests (Fig. 13) the light tower further comprises a user device (458, 452, 454) configured to display battery information to a user (via 458), wherein the battery information includes at least one of a clock time, a battery run time, a remaining battery life, a power output, an indication of low battery charge (paragraph [0100]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of a user device configured to display battery information to a user, wherein the battery information includes at least one of a clock time, a battery run time, a remaining battery life, a power output, an indication of low battery charge, such as taught or suggested by Podolefsky, in order to improve the marketability of the device (i.e. by providing a display to alert the user to the conditions of the battery pack).
Regarding claim 12, Zhang teaches or suggests (Figs. 1-4) the light assembly (4) is electrically coupled to the battery pack (both elements 4 are electrically coupled to battery pack 2).
Zhang does not explicitly teach the light assembly includes a plurality of light emitting diodes.
Podolefsky teaches or suggests (Fig. 13) the light assembly includes a plurality of light emitting diodes which are electrically coupled to the battery pack (paragraph [0098]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the light assembly includes a plurality of light emitting diodes, such as taught or suggested by Podolefsky, in order to improve the efficiency of the device. 
Regarding claim 16, Zhang teaches or suggests (Figs. 1-4) a power input receptacle (28 and/or 29) configured to receive a power input from a power source (generator 1 or solar panel 2).
Regarding claim 17, Zhang teaches or suggests (Figs. 1-4) the power input receptacle (28 and/or 29) is further configured to provide electricity to charge the battery pack (both ports provide electricity from either of generator 1 or solar panel 8 to charge the battery pack).
Regarding claim 18, Zhang teaches or suggests (Figs. 1-4) the battery pack is a removable battery pack configured to be graspable (via the handles on the top surface, as shown in Fig. 1) and removable from the light tower (as shown in Fig. 4).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Podolefsky, as applied to claim 12 above, and in further view of Barnard.
Regarding claims 13-14, neither Zhang nor Podolefsky explicitly teach one or more dimming drivers coupled to the light assembly and configured to change the behavior of light emitting diodes (as recited in claim 13), and wherein the dimming drivers are light emitting diode drivers (as recited in claim 14).
Barnard teaches or suggests (Fig. 9) the light tower further comprises one or more dimming drivers coupled to the light assembly and configured to change the behavior of light emitting diodes (as shown in Fig. 9 and as described in paragraph [0052]), and wherein the dimming drivers are light emitting diode drivers (as shown in Fig. 9 and as described in paragraph [0052]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of the light tower further comprises one or more dimming drivers coupled to the light assembly and configured to change the behavior of light emitting diodes (as recited in claim 13), and wherein the dimming drivers are light emitting diode drivers (as recited in claim 14), such as taught or suggested by Barnard, in order to increase the marketability or utility of the device (i.e. in order to provide an embodiment in which the brightness or intensity of the illumination output from the device can be selectively set to adjust the light distribution around the luminaire as desired for the suited application).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Podolefsky, as applied to claim 10 above, and in further view of ‘927.
Regarding claim 15, neither Zhang nor Podolefsky explicitly teach that a power supplied by the battery pack is equal to or less than 320 watts.
‘927 teaches or suggests (Figs. 1-3) a power supplied by the battery pack is equal to or less than 320 watts (“…Further, when the output terminal cover 11 on the left side is opened, a charging socket 21, an AC socket 22, a USB socket 23, an output switch 24, and a booster cable connection socket 25 are provided inside the portable terminal according to the present invention. Using a storage battery of a portable power supply as a power source, it becomes possible to use simple electric appliances (electric appliances of 90 W or less excluding motor drive systems) outdoors…,” thus a battery output is equal to or less than 90W).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of a power supplied by the battery pack is equal to or less than 320 watts, such as taught or suggested by ‘927, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the marketability of the device (i.e. by providing a configuration in which the battery pack can be easily removed for maintenance, replacement, or repair, and/or provide a configuration in which the battery can be removed from the device and used to power additional devices, and/or provide the desired output power for the lighting unit as dependent upon the requirements of the given application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see US 2015/0171632 A1, to Fry et al., pertinent to the disclosed features of the inverter. Additionally, please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875